Citation Nr: 1512881	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-01 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to increases in the ratings for residuals of prostate cancer (currently 0 percent prior to August 5, 2013, and 60 percent from that date).

2. Entitlement to a 10 percent rating for multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1965 to September 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO), which reduced the rating for the Veteran's residuals of prostate cancer from 100 percent to 0 percent, effective June 1, 2010, and denied a 10 percent rating under 38 C.F.R. § 3.324. An August 2013 rating decision increased the rating for prostate cancer to 60 percent, effective August 5, 2013.

The matter of the rating for residuals of prostate cancer is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

Throughout the period for consideration (from June 1, 2010 until August 5, 2013) the Veteran received special monthly compensation for loss of use of a creative organ (SMC).  


CONCLUSION OF LAW

A 10 percent rating under 38 C.F.R. § 3.324 is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.324 (2014).  







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes, as set forth in more detail below, that the facts in this case are not in dispute and that the law is dispositive.  Thus, the VCAA does not apply in this matter and no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

Legal Criteria, Factual Background, and Analysis

Whenever a veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree, the rating agency is authorized to apply a 10-percent rating, but not in combination with any other rating [emphasis added].  38 C.F.R. § 3.324.

It is not in dispute that the Veteran had 2 disabilities (namely residuals of prostate cancer and erectile dysfunction) rated 0 percent throughout the period for consideration, from June 1, 2010 until August 5, 2013.  The record also shows that throughout that period he was awarded and received SMC for loss of use of a creative organ (i.e., for the erectile dysfunction).

The 10 percent rating under 38 C.F.R. § 3.324 is predicated on there being no compensable service-connected disabilities.  Here, the Veteran received SMC for his erectile dysfunction throughout during the applicable period.  Consequently, as the 10 percent rating under § 3.324 may not be combined with the SMC, he does not meet the regulatory criteria for the benefit sought.  The Board also finds that there is no evidence or even allegation that his service-connected erectile dysfunction interferes with "normal employability", and that 2 or more disabilities that interfere with "normal employability" were not shown.  Accordingly, the claim must be denied as a matter of law.


ORDER

A 10 percent rating under 38 C.F.R. § 3.324 is denied.


REMAND

A review of the record found that further development is needed for proper adjudication of the matter of the rating for prostate cancer.  The most recent private treatment records associated with the record are dated in December 2009.  The record suggests that the Veteran received follow-up care/evaluations for prostate cancer in the interim prior to August 2013.  Records of such evaluations are not associated with the record, and do not appear to have been sought.  Records of all evaluations and treatment for a disability during an evaluation period are pertinent evidence in a claim for increase (and VA records are constructively of record).  Accordingly, such records must be sought on remand.

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify all providers of evaluations or treatment he received for prostate cancer from  December 2009 to the present and to provide authorizations for VA to obtain records of any such private evaluations or treatment.  The AOJ should secure for the record copies of complete clinical records of the treatment identified (i.e., any not already associated with the record).   If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified, and advised that ultimately it is his responsibility to ensure that private records are received.  The AOJ should specifically secure complete records of any VA treatment he has received for his service-connected prostate cancer.

2. Thereafter, the AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


